Citation Nr: 1308000	
Decision Date: 03/11/13    Archive Date: 03/20/13

DOCKET NO.  10-19 421	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Boise, Idaho


THE ISSUE

Entitlement to service connection for a cervical spine disability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to March 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a December 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Boise, Idaho.

The Veteran testified before the undersigned Veterans Law Judge by videoconference from the RO in January 2013.  A transcript of his testimony is associated with Virtual VA.


FINDING OF FACT

On January 9, 2013, prior to the promulgation of a decision in the appeal, the Veteran notified the Board that a withdrawal of this appeal is requested.


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the appellant have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2012).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

In the present case, the Veteran informed the undersigned Veterans Law Judge during his videoconference hearing in January 2013 that he wanted to withdraw his pending appeal on the issue of service connection for a cervical spine disability.  The Veteran's statement is memorialized in the hearing transcript, which is associated with Virtual VA.  The Veteran thereafter confirmed his intention in writing, in a Statement in Support of Claim that was received by the Board on January 22, 2013.

Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
RONALD W. SCHOLZ
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


